Motion to dismiss appeal denied. That portion of appellant’s cross motion which seeks an order dispensing with the printing of the record on appeal and permitting the appeal to be heard on available copies of the Appellate Division record, together with the typewritten copies of additional papers and on printed briefs, granted. That portion of appellant’s cross motion which seeks an order dispensing with the undertaking necessary to perfect the appeal denied. That portion of appellant’s cross motion which seeks (a) an extension of time to file the return on appeal, and (b) a preference for the argument of said appeal, denied, upon the ground that such relief should be sought from the office of the clerk of this court.